PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/345,783
Filing Date: 9 Jan 2012
Appellant(s): PENHASI, Adel



__________________
Brenton Babbock
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 30, 2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Appellant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2007/0160589 (MATTSON) in view of United States Patent Application Publication No. 2008/0175949 (HORGAN) and United States Patent No. 6,251,430 (ZHANG).
As to claims 1-2 and 4-8, MATTSON teaches a probiotic granule comprising a core and oily layer coating that surrounds the probiotic core [0009].    The granule can be part of a dough based food product that comprises wheat flour [0029].
 MATTSON does not teach the second outer layer comprises at least one water soluble gel forming polymer and at least one a water insoluble polymer.
HORGAN teaches a probiotic granule comprising i) a core comprising sensitive ingredients; ii) an inner oily layer coating said core/probiotic; iii) a first outer layer;  and iv) and a second outer layer in light of the remarks that follow:   In paragraph [0104], it is noted that the process comprises preparing a first mixture of a hydrophobic material (e.g., oil per [0067]) with a sensitive ingredient that constitutes the core and that forms an oily layer around the sensitive ingredient/core.  An intermediate coating is then formed with the ingredients set forth in steps (b)-(g) that includes an alkali metal alginate.  In [0091], it is noted that the alkali metal alginate is selected from the group consisting of sodium, magnesium, calcium, potassium, ammonium salts. The coatings can additionally comprise colorants, flavorants, aromas, antioxidants, and oligosaccharides [0071] and [0083].  In [0091], it is noted that the alkali metal alginate is selected from the group consisting of sodium, magnesium, calcium, potassium, ammonium salts. In steps, (h) an additional coating is provided using chitosan (i.e., a cationic polymer). The protective coatings limit the loss in activity of the sensitive ingredient during processing, particularly extrusion, and storage of a composition comprising the sensitive ingredient while maintaining a high degree of bioavailability and chemical stability of the sensitive ingredient throughout the shelf life of the composition and when the composition is ingested (i.e., confers stability to said microorganisms under 
It would have been obvious to one skilled in the art to use the structure set out in paragraph [0104] to protect the probiotic of MATTSON, as HORGAN teaches a probiotic composition/sensitive ingredient can be protected by adding additional layers. 
Neither MATSSON nor HORGAN teach using water insoluble polymer particles in the outer layer.
ZHANG teaches that it is desirable to provide particles of insoluble polymers in layer with water soluble polymers because the water insoluble polymer particles can be used to block the diffusion pathway or adjust the erosion rate of the layer.  By doing so, one skilled in the art can control how much moisture flows into the particle. This is will determine how much and how soon the active ingredient is released (col. 1, lines 50 and col. 2, line 5).   Thus, it would have been obvious to one skilled in the art to add additional layers or incorporate such particles into the layers of MATTSON, HORGAN, as ZHANG teaches that this help controls the diffusion rate of active/sensitive ingredients. 
In regards to claim 3, MATTSON teaches that granule may comprise sugar [0031]. 
As to claims 5 and 6, HORGAN additionally teaches that both fibrous and gelatinous polysaccharides such as food grade polymeric adhesives, gels, polyols, starches (including modified 
As to claim 9, MATTSON teaches that the probiotic is Lactobacillus or Bifidobacterium [0013]. 
As to claims 19-21, MATTSON teaches that the granules can be used in dough-based goods that include wheat flour [0029].  It would have been obvious to include the pieces in compositions such as pastry. In Example 2, it is taught that the granules can be added during process at a temperature of 120F [0052].  It is the Examiner’s positon that this would expose the probiotics to higher than ambient temperatures during the production process.


NEW GROUNDS OF REJECTION
N/A
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
N/A
(2) Response to Argument

MATTSON TEACHES THE CLAIMED CORE
The Appellant argues that the Examiner fails to set forth a prima facie case of obviousness because the FOA does not clearly articulate where the prior art teaches “wherein said microorganisms are contained only in said core” or “wherein said probiotic microorganisms are not found in any layer outside the core.” 


Claim 1
MATTSON
HORGAN
ZHANG
 
 
 
 
i)    a core, said core comprising probiotic microorganisms, wherein said microorganisms are contained only in said core;
MATTSON teaches a probiotic granule comprising a core with probiotics [0009] and oily layer No additional layers with probiotics are provided. 
 
 
ii)    an inner oily layer coating said core containing an oil; and
 
  HORGAN teaches a probiotic granule.   In paragraph [0104], it is noted that the process comprises preparing a first mixture of a hydrophobic material (e.g., oil per [0067]) with a sensitive ingredient that constitutes the core and that forms an oily layer around the sensitive ingredient/core. 
 

 
An intermediate coating is then formed with the ingredients set forth in steps (b)-(g) that includes an alkali metal alginate.  In [0091], it is noted that the alkali metal alginate is selected from the group consisting of sodium, magnesium, calcium, potassium, ammonium salts. The coatings can additionally comprise colorants, flavorants, aromas, antioxidants, and oligosaccharides [0071] and [0083].  In [0091], it is noted that the alkali metal alginate is selected from the group consisting of sodium, magnesium, calcium, potassium, ammonium salts. In steps, (h) an additional coating is provided using chitosan (i.e., a cationic polymer). The protective coatings limit the loss in activity of the sensitive ingredient during processing, 


 
 
ZHANG teaches that it is desirable to provide particles of insoluble polymers in layer with water soluble polymers because the water insoluble polymer particles can be used to block the diffusion pathway or adjust the erosion rate of the layer.  By doing so, one skilled in the art can control how much moisture flows into the particle. This is will determine how much and how soon the active ingredient is released (col. 1, lines 50 and col. 2, line 5).   Thus, it would have been obvious to one skilled in the art to add additional layers or incorporate such particles into the layers of MATTSON, HORGAN, as 


As to the prosecution history of this application, it is noted that MATTSON cited in the Official Action of October 17, 2019 to teach this feature. 
The Appellant also argues that paragraph [0009] of Mattson explains that “In one aspect, the food item contains a dry active probiotic culture dispersed in a fully enveloping, substantially continuous fat-based coating.”  The Appellant argues that when reading this disclosure of Mattson with respect to claim 1 of the ’783 Application, it is clear that Mattson’s “fully enveloping, substantially continuous fat-based coating” is analogous to claim 1’s “inner oily layer coating said core”, not to the core itself. 
However, the Examiner respectfully disagrees. 
Claim 1 recites: 
    PNG
    media_image2.png
    102
    606
    media_image2.png
    Greyscale

A core only indicates that the stricture is the central part of the composition. MATTSON teaches a probiotic granule comprising a core and oily layer coating that surrounds the probiotic core [0009].    Appellant attempts to characterize MATTSON as teaching a core and an oily layer wherein probiotics are in the oily layer by pointing out that [0009] provides for a “fully enveloping, substantially continuous fat-based coating”.  However, the Appellant also cites to the Merriam-Webster Dictionary, https://www.merriam-webster.com/dictionary/envelop as defining “envelop”: to enclose or completely with or as if with a covering”).  This supports the Examiner’s argument that a probiotic core exists with a complete layer or covering over them. The claims do not restrict or limit the construction of the core.  Thus, claims what ingredients are added in addition to the probiotics (if any), how many core can be present or the structure within the core created by the fat that completely envelopes/covers the probiotics.  
Plainly, claim1 only requires one ingredient in the core. There is no grammatical misinterpretation of MATTSON or the claims as suggested by Appellant. Rather, Appellant’s interpretation of the claims evidence how broad the claims remain.  Indeed, page 3 of the specification indicates that the core may comprise a number of ingredients and be produced in several different ways.  At page 3, lines 1-10, the present specification indicates that the probiotic “may further comprise” additional agents This only indicates a preference..   MATTSON teaches a core consistent with Appellant’s claims and specification.  Thus, it is the Examiner’s position that Appellant does not take into consideration the breadth of the claims and argues for an improper interpretation of the prior art.   Appellant
MATTSON teaches the core and oily layer.  It would have been obvious to modify the MATTSON composition with HORGAN and ZHANG to provide additional layers in light of the remarks that follow. Indeed, HORGAN and ZHANG show that it was known to use additional layers and certain polymers/ingredients to control the delivery of sensitive ingredients such as probiotics.  The references will establish that it was obvious at the time the application to vary these layers and ingredients to control how much and when such ingredients are released after consumption.   
 The Appellant also argues that Horgan fails to teach the claim limitations missing from Mattson, including “wherein said microorganisms are contained only in said core” and “wherein said probiotic microorganisms are not found in any layer outside the core.”
However, this feature is taught in MATTSON as discussed above. 

However, the limitation is note being ignored or dismissed because the transitional phrase “comprising” is recited as suggested by Appellant.  As noted above, MATTSON was specifically cited to teach this feature. 
The Appellant also argues that HORGAN only teaches adding a sensitive ingredient to additional layers as a preferred embodiment evidence that HORGAN teaches away from the claimed invention. In particular, the Appellant argues that the Federal Circuit has made clear that mere silence in a prior art reference as to a negative limitation does not support a teaching of that limitation. Int’l Bus. Machines, 759 F. App’x at 1011.
However, the composition of the present invention can be in the form of a pet composition and/or human composition. The composition of the present invention can comprise a base food. The composition comprises a sensitive ingredient that can be mixed with the base food.  Contrary to Appellant’s arguments, HORGAN is not silent as to this feature. Indeed, HORGAN plainly states that adding sensitive ingredients to any of the layers that surround the core is a preferences.  Horgan at [0039] is as follows:  

    PNG
    media_image3.png
    153
    277
    media_image3.png
    Greyscale

MATTSON AND HORGAN ARE PROPER SO IT CANNOT BE SAID THAT ZHANG FAILS TO REMEDY THESE DEFICIENCIES. 


Respectfully submitted,
/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
Conferees:

/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791       
                                                                                                                                                                                                 /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.